Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowable.

Reasons for Allowance
Claims 1-15 are allowable for reasoning set forth in the non-final office action mailed 7/6/2021.

The following is an examiner’s statement of reasons for allowance:
Claims 16 and 17 are allowable because the prior art while providing a device capable of transferring coating material including lacquer comprising framing, a drive unit, a dispenser including nozzle with a dispensing end to dispense coating material, the  transfer roller is rotatably mounted on the frame, such that the transfer roller is rotatable relative to the frame about an axis of rotation, wherein the drive unit is configured to drive rotation of the transfer roller about the axis of rotation, wherein the transfer roller comprising a cylindrical support body, a middle section forming a circumferential outer contact surface with several depressions, wherein the nozzle and the transfer roller are arranged such that coating material is dispensable from the dispensing end onto the outer contact surface and into the depressions, wherein the transfer roller is configured to roll with the outer contact surface on a work surface of a workpiece for transferring the coating material from the outer contact surface and from the depressions to the work surface of the workpiece, the prior art does not teach or suggest the transfer roller having a first ring element, a second ring element, and tire, wherein the tire comprises two annular end sections, which are arranged on opposite sides of the middle section and are attached to a cylindrical outer shell of the support body resulting in two axially separated and circumferentially extending connections, wherein the tire, the connections, and the outer  .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
11/5/2021